January 27, 2006

 

Andrew B. David, Esq.

General Counsel

North Sound Capital LLC

20 Horseneck Lane

Greenwich, CT 06830

 

Dear Mr. David:

 

Entities in respect of which you act as manager or investment adviser are the
holders of shares of Series D Convertible Preferred Stock and warrants to
purchase our common stock.

 

We (a) are in negotiations to acquire another biotechnology company and if those
negotiations result in the closing of such acquisition we will have to issue
shares of our common stock and warrants to purchase additional shares of our
common stock to the acquired company’s shareholders and (b) are currently
seeking to raise funds in a private placement of our securities which will
require us to issue shares of our common stock and/or securities convertible
into shares of our common stock and/or warrants to purchase shares of our common
stock. We will probably not yet have a sufficient number of shares of our common
stock which we are authorized to issue for the securities to be issued by us in
such contemplated acquisition transaction and in the proposed private placement
of our securities because of (x) the number of shares of our common stock
already outstanding, (y) our outstanding Series D Convertible Preferred Stock
which is convertible into shares of our common stock and (z) our outstanding
warrants and options entitling the holders thereof to purchase shares of our
common stock. Furthermore, we will not have sufficient time before the time we
hope to close such private placement sales of our securities and such
acquisition to arrange a meeting of our stockholders at which our stockholders
can adopt an amendment to our certificate of incorporation to increase the
number of shares of our common stock which we are authorized to issue, or take
any other action, which will enable us to have sufficient number of shares of
our common stock which we are authorized to issue, to issue in such
transactions. We will not have enough time to arrange such a meeting of our
stockholders because of the time required by SEC regulations for us to prepare,
file, clear and mail proxy statements for such a meeting.

 

In order for us to be able to close the proposed acquisition and private
placement, we are asking you to agree that you will not (a) convert any of the
shares of our Series D Convertible Preferred Stock owned by you nor (b) exercise
any of our Series F Warrants owned by you, that would require us to issue shares
of our common stock in excess of those we are authorized to issue. Provided,
however, that if we do not close the proposed private placement of our
securities within 90 days after the date on which you execute this document, you
shall no longer be bound by your undertakings set forth in the immediately
preceding sentence. We warrant to you that we

 


--------------------------------------------------------------------------------

 

will, immediately after the closing of the proposed private placement of our
securities and our proposed acquisition, take all steps necessary to file a
proxy statement with the SEC, get it approved for mailing to our stockholders,
to call a meeting of our stockholders and at such meeting to secure our
stockholders’ approval to amend our certificate of incorporation to increase the
number of shares of our common stock which we are authorized to issue, or to
take such other corporate action, so that we will have a sufficient number of
shares of our common stock which we are authorized to issue to enable you to
convert all the shares of our Series D Convertible Preferred Stock owned by you
and to exercise all of the Ortec Series F Warrants owned by you. We will give
you written notice as soon as our stockholders have taken such action.

 

Please be good enough to sign and return to us the enclosed undertaking to
enable us to proceed to close the proposed private placement of our securities
and our proposed acquisition.

 

Thank you for your help in enabling us to reach our goal in making Ortec a
viable and profitable company.

 

Yours very truly,

 

 

/s/ Alan W. Schoenbart

Alan W. Schoenbart

 

Chief Financial Officer

 

 

 

The undersigned agree that the undersigned will not convert any shares of
Ortec’s Series D Convertible Preferred Stock owned by the undersigned, nor
exercise any of the Ortec Series F Warrants owned by the undersigned, until
Ortec International, Inc. gives us written notice that Ortec has enough shares
of its common stock it is authorized to issue for issuance of shares of Ortec
common stock upon such conversion and/or exercise, or as otherwise provided in
the text above.

 

NORTH SOUND CAPITAL LLC

 

For: North Sound Legacy Institutional Fund LLC

North Sound Legacy International Ltd.

 

 

 

By /s/ Tom McAuley

 

 

Print Name: Tom McAuley

 

 

Title:Chief Investment Officer

 

Date: January 30, 2006

 

 

 

 

 

 

 

 